Name: 79/953/EEC: Commission Decision of 26 October 1979 approving an outline programme pursuant to Regulation (EEC) No 269/79 for certain Mediterranean areas of Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  regions of EU Member States;  European construction
 Date Published: 1979-11-16

 Avis juridique important|31979D095379/953/EEC: Commission Decision of 26 October 1979 approving an outline programme pursuant to Regulation (EEC) No 269/79 for certain Mediterranean areas of Italy (Only the Italian text is authentic) Official Journal L 289 , 16/11/1979 P. 0039 - 0039COMMISSION DECISION of 26 October 1979 approving an outline programme pursuant to Regulation (EEC) No 269/79 for certain Mediterranean areas of Italy (Only the Italian text is authentic) (79/953/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community (1), and in particular Article 5 thereof, Whereas on 7 July 1979 the Italian Government, pursuant to Article 4 of Regulation (EEC) No 269/79, communicated its outline programme for Italy; Whereas the said outline programme provides for afforestation, the improvement of deteriorated forests and other necessary supplementary measures as specified in Article 2 of Regulation (EEC) No 269/79 in the Mediterranean areas of Italy listed in the first indent of Article 2 of that Regulation; Whereas the programme contains sufficient of the particulars specified in Article 3 of Regulation (EEC) No 269/79 ; whereas these indicate that the objectives of Article 1 (1) of the said Regulation can be attained; Whereas the approval of the outline programme covers neither the amount of the financial contribution from the EAGGF for carrying it out, nor, consequently, the estimations contained in the outline programme in this regard; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The outline programme for Mediterranean regions of Italy, submitted by the Italian Government on 7 July 1979 pursuant to Article 4 of Regulation (EEC) No 269/79, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 26 October 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 38, 14.2.1979, p. 1.